                                                                                           FILED
                                                                                  2019 Sep-03 AM 11:21
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

MARY A. JONES,                         )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )
                                       )
COMMISSIONER, SOCIAL                   ) Case No. 7:18-cv-01420-LSC
SECURITY ADMINISTRATION,               )
                                       )
      Defendant,                       )
                                       )


                          MEMORANDUM OPINION

      On August 13, 2019, the magistrate judge entered a report and

recommendation and allowed the parties therein fourteen (14) days in which to file

objections to the magistrate judge’s recommendations. No party has filed objections

to the magistrate judge’s report and recommendation.

      After careful consideration of the record in this case and the magistrate judge’s

report and recommendation, the court hereby ADOPTS the report of the magistrate

judge. The court further ACCEPTS the recommendations of the magistrate judge

that the court affirm the Commissioner’s decision.

      The court will enter a separate order in conformity with this Memorandum

Opinion.
DONE and ORDERED on September 3, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                           2
